metlifelogo101ba02.jpg [metlifelogo101ba02.jpg]
Exhibit 10.2



June 13, 2017




Ramy Tadros
[address redacted]


Dear Ramy,


I am pleased to offer you the following sign-on payments in connection with the
beginning of your employment with Metlife Group, Inc. in the position of
Executive Vice President and Chief Risk Officer, subject to the approval of
MetLife’s Compensation Committee and Board of Directors.


Sign-On Payments


Based on the information you provided us, we understand you will forfeit certain
compensation awards from your current employer if you accept employment with us.
With the understanding you will be joining MetLife during the 2017 performance
year and as a result, will not be considered for full incentive compensation
awards for this performance year, I will recommend to MetLife’s Compsenation
Committee and Board of Directors that you be offered the following, subject to
appropriate verification of loss/forfeiture and your actual start date:


•
Should you leave your current employer and forfeit your 2017 cash incentive
payment, MetLife will make a one-time cash sign-on payment of $1,408,350 to
cover the portion you forfeited, paid to you in two parts: $500,000 within 30
days of hire, and the balance by December 31, 2017.

•
Should you leave your current employer and forfeit your Deferred Compensation
and/or Restricted Stock Units that would otherwise vest in February 2018,
MetLife will make a one-time cash sign-on payment of $663,000, paid within 30
days after your first anniversary with MetLife.



Each of these cash sign-on payments will be paid to you in a lump sum less
applicable taxes and other required withholding. Payments will be made to you
only if you maintain contuous employment and satisfactory performance through
each payment date. In the event you voluntarily terminate your employment for
any reason whatsoever or your employment is terminated for cause within


1



--------------------------------------------------------------------------------





24 months of each payment, you will repay the full amount of this payment to
MetLife to the extent permissible under law. You may not defer these payments.


Other Terms


This is not an employment contract, and does not represent a guarantee of
continued employment for any period of time. Employment at MetLife is
“employment at will,” which means that either you or MetLife may terminate the
relationship at any time with or without cause or notice. For the avoidance of
doubt, this letter supersedes any and all other correspondence or oral
statements previously provided to you on the subject of sign-on payments from
MetLife, and such other correspondence or statements are hereby null and void
and of no further effect.


Sincerely,
 
I accept this job offer.
 
 
 
/s/ Steven A. Kandarian
 
Ramy Tadros            
Steven A. Kandarian
 
Name (printed)
Chairman, President & Chief
 
 
Executive Officer
 
June 14th, 2017
 
 
Date
 
 
 
 
 
/s/ Ramy Tadros
 
 
(Signature)





